                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


LANDRIUS TYREE BOOSE,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1480

WESTERN REGIONAL JAIL;
ADMINISTRATOR WOOD;
CORRECTIONAL OFFICER ADKINS; and
LIEUTENANT FLEMING,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Defendant Lieutenant Fleming’s motion to dismiss (ECF No. 25) be granted;

that the amended complaint (ECF No. 23) be dismissed, with prejudice, against Defendant

Lieutenant Fleming; and that Defendant Lieutenant Fleming be removed as a defendant in this

civil action. Neither party has filed objections to the Magistrate Judge’s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Defendant Lieutenant Fleming’s motion to dismiss

(ECF No. 25) be GRANTED; that the amended complaint (ECF No. 23) be DISMISSED, with
prejudice, against Defendant Lieutenant Fleming; and that Defendant Lieutenant Fleming be

REMOVED as a defendant in this civil action, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      October 31, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
